Citation Nr: 1810753	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992, November 2001 to November 2002, and from March 2005 to April 2007, with additional service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board remanded the Veteran's increased rating claim for hearing loss in November 2016 for additional evidentiary development.  Such was achieved, and the Veteran's file has been returned to the Board for further appellate review.


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing loss has been productive of no more than Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for the Veteran's bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§  4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Hearing loss is evaluated under Diagnostic Code 6100.  The condition is normally rated on the basis of controlled speech discrimination tests (Maryland CNC), together with the results of puretone audiometry tests.  See 38 C.F.R. § 4.85.  Ordinarily, the results of these tests are charted on Table VI, as set out in the Rating Schedule, to determine the appropriate Roman numeral designation (I through XI) to be assigned for the hearing impairment in each ear.  These numeric designations are then charted on Table VII to determine the rating to be assigned.  Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (indicating that evaluations of hearing loss are determined by a mechanical application of the rating schedule).

Where the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman numeral designation for that ear is taken from either Table VI or VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  See also 38 C.F.R. §§ 4.85(c) and 4.86(b) (indicating that alternative methodologies also apply when the examiner certifies that use of the speech discrimination test is not appropriate or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

The Veteran seeks a rating in excess of 10 percent for bilateral hearing loss contending that he has hearing problems.  He indicates that wearing a hearing aid is uncomfortable, and that they malfunction a lot.  The Veteran noted that his hearing aids are affected by the rain and his sweat in the hot South Texas weather.  

The Veteran was granted service connection for a bilateral hearing loss disability in an August 2007 rating decision.  This rating was subsequently upheld in a June 2008 rating decision.  In January 2009, the Veteran filed what on its face appears to be a Notice of Disagreement with the June 2008 rating decision.  However, subsequent correspondence indicates that the Veteran clarified to the RO that his January 2009 submission was not a notice of disagreement, but rather a new claim for increase.  See a January 27, 2009 letter from VA to the Veteran; see also a response letter from the Veteran dated January 29, 2009 and received February 3, 2009, specifically indicating that he wanted VA to "disregard his appeal for hearing loss" but consider new findings for an increased rating.  As such, this appeal stems from the Veteran's January 9, 2009 claim for increase.

In February 2009, the Veteran appeared for a VA audiological examination.  During the VA audiological examination in February 2009, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
45
50
55
49
88
LEFT
55
60
65
75
64
86

The average puretone threshold in the right ear was 49 and in the left ear was 64.  Speech audiometry revealed a speech recognition ability of 88 percent in the right ear and of 86 percent in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to Level II hearing acuity in the right ear and Level V acuity in the left ear (taking into consideration that left ear hearing thresholds exhibited an exceptional pattern of hearing loss based on levels at 55 or higher for each pertinent Hertz level, and that a higher level of hearing loss [Level V] is exhibited utilizing Table VIA when compared to Table VI).  38 C.F.R. §§ 4.85, Table VI. 4.86(a), Table VIA.  When the numeric designation of II is combined with the numeric designation of V, the overall level of hearing impairment is commensurate with a 10 percent rating under 38 C.F.R. § 4.85, Table VII.

The evidence shows that in February 2014, the Veteran's hearing was tested on three occasions.  Two audiogram reports were from the Veteran's private physician, and one from VA for treatment purposes.  

The two private treatment reports show the following test results:


HERTZ
Speech Discrimination

1000
2000
3000
4000
Avg
%
RIGHT
35
25
45
45
38
100
LEFT
40
40
50
40
43
100


HERTZ
Speech Discrimination

1000
2000
3000
4000
Avg
%
RIGHT
25
30
40
45
35
100
LEFT
35
45
50
50
45
92

Significantly, it is unclear whether for these two tests, the Maryland CNC tests were utilized.  That stated, even if the Board were to assume as true that the Maryland CNC test was in fact used, the test results show what amounts to Level I hearing loss in both ears, commensurate with a noncompensable rating.







	(CONTINUED ON NEXT PAGE)
With respect to the February 2014 VA audiogram, although audiometric test results can be gleaned from the corresponding chart, no speech discrimination tests were performed.  The test results do not show an exceptional pattern of hearing loss:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
30
25
50
50
39
LEFT
40
40
55
55
48

Even if the Board were to use chart VIA to evaluate hearing acuity levels (without speech discrimination scores), at best, results show Level I hearing loss for the right ear, and Level II hearing loss for the left, commensurate with a noncompensable rating.

In March 2015, the Veteran had a VA audiological examination.  During the VA audiological examination in March 2015, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
45
60
65
54
80
LEFT
45
40
60
55
50
82

The average puretone threshold in the right ear was 54 and in the left ear was 50.  
Speech audiometry revealed a speech recognition ability of 80 percent in the right ear and of 82 percent in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to Level IV hearing acuity in the right ear and Level IV in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of IV is combined with the numeric designation of IV, the overall level of hearing impairment is commensurate 
with a 10 percent rating under 38 C.F.R. § 4.85, Table VII.

In April 2015, the Veteran underwent audiometric testing at VA for treatment purposes.  As above, although audiometric test results can be gleaned from the corresponding chart, no speech discrimination tests were performed.  The test results do not show an exceptional pattern of hearing loss:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
35
40
60
55
48
LEFT
35
35
45
45
40

Even if the Board were to use chart VIA to evaluate hearing acuity levels (without speech discrimination scores), at best, results show Level II hearing loss for the right ear, and Level I hearing loss for the left, commensurate with a noncompensable rating.

In May 2015, the Veteran had another VA audiological examination.  The Veteran demonstrated the following puretone thresholds at the indicated frequencies:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
35
50
50
41
84
LEFT
35
45
55
55
48
88

The average puretone threshold in the right ear was 41 and in the left ear was 48.  
Speech audiometry revealed a speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to Level II hearing acuity in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of II is combined with the numeric designation of II, the overall level of hearing impairment is commensurate 
with a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

In May 2016, the Veteran underwent audiometric testing at VA for treatment purposes.  As above, although audiometric test results can be gleaned from the corresponding chart, no speech discrimination tests were performed.  The test results do not show an exceptional pattern of hearing loss:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
35
35
40
30
35
LEFT
30
40
55
50
44
Even if the Board were to use chart VIA to evaluate hearing acuity levels (without speech discrimination scores), at best, results show Level I hearing loss for the right ear, and Level II hearing loss for the left, commensurate with a noncompensable rating.

In August 2017, the Veteran appeared for another VA audiological examination.  During the VA audiological examination in August 2017, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
45
60
60
49
78
LEFT
30
45
65
60
50
72

The average puretone threshold in the right ear was 49 and in the left ear was 50.  Speech audiometry revealed a speech recognition ability of 78 percent in the right ear and 72 percent in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to Level III hearing acuity in the right ear and Level V in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of III is combined with the numeric designation of V, the overall level of hearing impairment is commensurate 
with a 10 percent rating under 38 C.F.R. § 4.85, Table VII.

Following review of the evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim for an increased rating greater than 10 percent for bilateral hearing loss.  The record contains several evaluations, but no evaluation demonstrates that the Veteran's hearing loss disability meets the threshold requirements for a higher rating. 

In so finding, the Board in no way calls into question the fact that the Veteran's hearing loss disability impacts his ability to hear his family, and causes some impairment at work.  Unfortunately, absent audiometric and speech discrimination scores showing the Veteran's hearing loss disability meets the schedular criteria for an increased rating; his reported functional impairment does not warrant a higher rating than is already assigned. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102 , 4.3 4.85 (2017); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Board adds that in Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure. Thus, when a Veteran's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria. See Doucette.

In sum, for the foregoing reasons, the Board finds that the criteria for an increased rating greater than 10 percent for bilateral hearing loss have not been met. 38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86 (2016), Diagnostic Code 6100 (2017).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


